16-3247
     Liang v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A206 288 210
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   11th day of December, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   XUN HUA LIANG,
14            Petitioner,
15
16                       v.                                          16-3247
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Michael Brown, Law Office of Michael
24                                       Brown, New York, NY.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; Janette L. Allen,
28                                       Senior Litigation Counsel; Neelam
29                                       Ihsanullah, Trial Attorney, Office
30                                       of Immigration Litigation, United
 1                                  States Department of Justice,
 2                                  Washington, DC.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 7   DENIED.

 8       Petitioner Xun Hua Liang, a native and citizen of the

 9   People’s Republic of China, seeks review of an August 25, 2016

10   decision of the BIA affirming a June 15, 2015 decision of an

11   Immigration Judge (“IJ”) denying Liang’s application for

12   asylum, withholding of removal, and relief under the Convention

13   Against Torture (“CAT”).       In re Xun Hua Liang, No. A206 288 210

14   (B.I.A. Aug. 25, 2016), aff’g No. A206 288 210 (Immig. Ct. N.Y.C.

15   June 15, 2015).    We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17       Under the circumstances of this case, we review both the

18   IJ’s and the BIA’s opinions “for the sake of completeness.”

19   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

20   2006).     The    applicable     standards   of   review   are   well

21   established.      8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

22   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

23       “Considering the totality of the circumstances, and all

24   relevant factors, a trier of fact may base a credibility

                                        2
1    determination on . . . the consistency between the applicant’s

2    . . . written and oral statements . . . , the internal consistency

3    of each such statement, [and] the consistency of such statements

4    with other evidence of record . . . without regard to whether

5    an inconsistency, inaccuracy, or falsehood goes to the heart

6    of   the     applicant’s     claim.      .    .     .”          8 U.S.C.

7    § 1158(b)(1)(B)(iii);      Xiu   Xia   Lin,   534   F.3d   at    163-64.

8    Substantial evidence supports the agency’s determination that

9    Liang was not credible as to his claim that Chinese officials

10   detained and harmed him on account of his Catholicism.

11        The agency reasonably relied on record inconsistencies

12   regarding where on his body police shocked Liang with an

13   electric baton, whether he was forced to write and fingerprint

14   a letter guaranteeing he would stop his religious practice, and

15   what abuse he suffered when reporting to police.           See 8 U.S.C.

16   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 165-67

17   & n.3.   Liang did not provide compelling explanations for these

18   inconsistencies.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

19   Cir. 2005) (“A petitioner must do more than offer a plausible

20   explanation for his inconsistent statements to secure relief;

21   he must demonstrate that a reasonable fact-finder would be




                                       3
1    compelled to credit his testimony.” (internal quotation marks

2    omitted)).

3        Having questioned Liang’s credibility, the agency

4    reasonably relied further on his failure to rehabilitate his

5    credibility with reliable corroborating evidence.       “An

6    applicant’s failure to corroborate his or her testimony may bear

7    on credibility, because the absence of corroboration in general

8    makes an applicant unable to rehabilitate testimony that has

9    already been called into question.”     Biao Yang v. Gonzales, 496

10   F.3d 268, 273 (2d Cir. 2007).       The agency did not err in

11   affording limited weight to letters provided by Liang’s mother

12   and friend because the letters were unsworn, the authors were

13   not available for cross-examination, and the friend’s letter

14   was inconsistent with Liang’s testimony in some respects.       See

15   Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).    And although

16   the parties stipulated that Liang’s daughter would testify

17   consistently with her affidavit, in which she averred that Liang

18   had been detained, interrogated, and mistreated in China, the

19   affidavit did not rehabilitate Liang’s credibility as it did

20   not discuss many of the specific facts underlying the IJ’s

21   inconsistency findings and was not based on first-hand

22   knowledge.


                                     4
1        Given its findings regarding record inconsistencies and

2    lack of corroborating evidence, we conclude that the agency’s

3    adverse credibility determination is supported by substantial

4    evidence.    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534

5    F.3d at 167.    That determination is dispositive of Liang’s

6    claims for asylum, withholding of removal, and CAT relief

7    because all three claims are based on the same factual

8    predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

9    2006).

10       For the foregoing reasons, the petition for review is

11   DENIED.    As we have completed our review, any stay of removal

12   that the Court previously granted in this petition is VACATED,

13   and any pending motion for a stay of removal in this petition

14   is DISMISSED as moot.    Any pending request for oral argument

15   in this petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk




                                     5